Citation Nr: 0524349	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1970.  Service in Vietnam is indicated by the 
evidence of record.

When this matter was last before the Board of Veterans' 
Appeals (Board) in September 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in May 2005.  The case is now ready for further appellate 
review.  


FINDING OF FACT

The competent and probative evidence establishes that the 
veteran's currently diagnosed Hepatitis C has not been linked 
to his military service or any incident thereof.


CONCLUSION OF LAW

Hepatitis C was neither incurred in nor aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for Hepatitis C.  His 
specific contentions will be addressed in the Board's 
analysis below.

In the interest of clarity, the Board will review the 
applicable law and regulations, then proceed to analyze the 
claim and render a decision.


The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2002 rating decision, July 2002 
statement of the case, and a May 2005 supplemental statement 
of the case, of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.

More significantly, letters were sent to the veteran in 
August 2001 and March 2004 which were specifically intended 
to address the requirements of the VCAA.  The August 2001 
letter specifically informed the veteran that the evidence 
must show that he had a disease "that began in or was made 
worse during military service", which "is usually shown by 
medical records or medical opinions". See the August 16, 2001 
letter from the RO to the veteran, pages 1, 2.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004). The August 
2001 VCAA letter advised the veteran that VA would provide a 
medical examination or get a medical opinion if such was 
necessary to decide the claim.  The veteran was also informed 
that VA was responsible for providing records held by any 
Federal agency.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide . See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004). 
In the August 2001 VCAA letter, the veteran was specifically 
requested to identify any risk factors that are recognized by 
the medical community that could apply to the veteran.  He 
was further advised "[i]t's still your responsibility to 
support your claim with appropriate evidence." See the August 
2001 letter, pages 3 and 4.  The March 2004 letter requested 
that the veteran submit any doctor's statements that would be 
pertinent to his claim, and was further advised to provide 
any information that would support the veteran's claim that 
he was a veteran of combat, and that it was his role in 
combat that led to his exposure to Hepatitis C.  



Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004). 
The March 2004 letter included notice that the veteran should 
"provide us with any evidence or information you may have 
pertaining to your claim." The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board additionally notes that even though the foregoing 
letters requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The veteran's claim 
was readjudicated by the RO in May 2005, following the 
expiration of the one-year period following the March 2004 
notification of the veteran of the evidence necessary to 
substantiate his claim.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran may not have been 
provided with absolutely all of the notice of the VCAA that 
may have been required prior to the initial adjudication of 
his claim in October 2002.  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  Furnishing the veteran with perfect 
VCAA notice prior to this initial adjudication was clearly 
very difficult, since the requirements of the VCAA continued 
to be interpreted by the Court following its enactment; VA's 
General Counsel, however, has held that the failure to do so 
does not constitute error.  See VAOGCPREC 7-2004. Subsequent 
to furnishing the veteran with VCAA letters in August 2001 
and March 2004, the RO readjudicated his claim in the May 
2005 supplemental statement of the case.  Thus, any VCAA 
notice deficiency has been rectified.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

In this case, the RO has not provided a medical examination 
or secured a medical opinion regarding a relationship between 
the veteran's current Hepatitis C and a disease or injury 
that he incurred in service.  The Board has accordingly 
considered whether such a medical opinion should be obtained.  
Significantly, the veteran's service records do not document 
the presence of any form of hepatitis in service or the 
exposure to any known medical risk factors for hepatitis, 
such as a blood transfusion, during such service.   Given the 
absence of any relevant disease or injury in service, any 
current medical opinion regarding a nexus between the 
veteran's current Hepatitis C and his military service would 
be based on the veteran's unsupported contentions as to what 
occurred in service.  It is well-established that a medical 
opinion that is based on a claimant's reported history is of 
no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995); see also Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, as explained in detail below the record is 
devoid of any evidence that the veteran had liver disease in 
service or for years thereafter.  Although the veteran did 
serve in Vietnam, there is no credible evidence of his 
participation in combat as he has alleged.  The veteran was 
asked for and given ample opportunity to provide evidence in 
support of his claim, including any evidence to support the 
allegation that he was a veteran of combat.  He has provided 
no such evidence.  The Board must emphasize for the veteran 
that the Court has held that the duty to assist "is not 
always a one-way street" and that, "[i]f a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190 (1991), at 193.

Medical evidence has not suggested a relationship between the 
veteran's Hepatitis C disability and his military service; 
indeed, alcohol abuse has been referenced.  
In short, the facts of this case are different from those in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed injury in service.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The RO has 
obtained service medical records, service personnel records, 
as well as private medical records.  It therefore appears 
that all available, pertinent evidence has been obtained.  
The veteran has identified no other evidence which is 
relevant to his claim.  No reasonable possibility exists that 
any further assistance would aid him in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal. See 38 C.F.R. § 
3.103 (2004).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
a personal hearing if he so desired.  The veteran indicated 
in his August 2002 substantive appeal that he did not want a 
hearing before the Board.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2004).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

Analysis

It is the veteran's contention that he contracted Hepatitis C 
while in service in Vietnam during the Vietnam war.  He 
contends that he was exposed to the Hepatitis C virus as a 
result of exposure to the open combat wounds of other 
soldiers. 

Applying the Hickson analysis, discussed above, the initial 
question is whether there is evidence of the current claimed 
Hepatitis C.  In August 2001, the veteran submitted a private 
medical record progress note, dated in November 2000, that 
shows a pertinent diagnostic impression of "chronic 
Hepatitis C, stable with continued alcohol use."  The 
treatment note shows a history of the veteran having been 
followed by the ascribing private physician for "chronic 
Hepatitis C, having had liver biopsies 4-18-97 and 4-16-98 
showing steatohepatitis and more inflammation on the second 
biopsy than the first."  Clearly, the Hickson element (1) 
has been satisfied as to the claimed disability.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately discuss disease 
and injury.

There is no record of complaints, findings or treatment 
during active service of the claimed Hepatitis C.  There is 
no documentation of Hepatitis C upon separation examination.  
The Board therefore finds that Hickson element (2) has not 
been satisfied as to disease.

Turning to the matter of in-service injury, the veteran 
contends that he was exposed to contaminated blood of other 
soldiers, allegedly in combat.  For reasons expressed 
immediately below, Board finds that the veteran has not 
provided support that he was exposed to the blood of other 
soldiers, much less that such blood was contaminated with the 
Hepatitis C virus. 

Pursuant to the Board's September 2003 remand, in an effort 
to establish whether the veteran was a veteran of combat the 
veteran's service personnel records were obtained and the 
veteran was given an opportunity to submit evidence that 
would support his claim that he was a veteran of combat.    

The veteran's service personnel records were obtained but 
failed to reveal any medals or other evidence indicative of 
the veteran's participation in combat.  The veteran himself 
failed to respond to the request for any information that 
would support his allegation that he participated in combat 
activities during service.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's own statement, concerning 
his exposure to blood in service.  The veteran's statement 
concerning in-service exposure to blood was made decades 
after service  and smacks of self interest, in that the 
objective evidence of record shows well-documented post-
service risk factors (polysubstance abuse) but no risk 
factors related to his military service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  The Board finds the 
veteran's statement to be lacking in credibility.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

Moreover, even if one accepts for the sake of argument hat 
the veteran was exposed to blood of others, the veteran has 
furnished not a scintilla of evidence that such blood was 
contaminated with the Hepatitis C virus.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for benefits].  Indeed, the Board takes judicial notice 
that Hepatitis C was not even identified as such until at 
least a decade after the veteran served in Vietnam.  

Essentially, for reasons stated above the Board cannot accept 
as true the unsubstantiated allegations of the veteran 
regarding his exposure to contaminated blood during service.  
Hickson element (2) fails as to claimed injury.

The Board has the fundamental authority to decide in the 
alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  
Although as explained immediately above the Board believes 
that the veteran's claim fails on element (2), for the sake 
of completeness the Board will also address element (3).

The Board has reviewed the entire body of evidence, including 
the private and VA medical records, service medical records, 
service personnel records, the veteran's written statements, 
and the statements of the veteran's representative.  In this 
case, no competent medical evidence or opinion has been 
entered into the record which links or relates the currently 
diagnosed Hepatitis C to the veteran's period of active 
service.  The record shows that the veteran's Hepatitis C was 
first diagnosed more than 27 years after service.  There is 
no competent medical evidence of a causal link between the 
currently Hepatitis C and any incident of service.  The 
medical evidence, in fact, serves to contradict the veteran's 
contention that his Hepatitis C is related to service.  The 
evidence demonstrates "very long term use of cocaine, 
marijuana, speed and heroin," as well as a history of post-
service invasive surgical procedures, including a catheter 
angioplasty in August 1991 and a spinal tap to test for the 
possibility of central nervous system syphilis in January 
1992.  Thus, there is evidence of post-service intravenous 
drug use and high risk sexual activity.
   
Notwithstanding the long post-service history of high risk 
activities, the veteran has expressed the opinion that his 
Hepatitis C was instead the result of exposure to open combat 
wounds of other soldiers in service.  Setting aside the mater 
of lack of objective evidence that such exposure in fact took 
place, the Court has held that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992 
 
In short, in addition to element (2) not being met, element 
(3) is not satisfied also.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
veteran's claim for service connection for Hepatitis C.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Accordingly, 
service connection for Hepatitis C is denied.


ORDER

Entitlement to service connection for Hepatitis C is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


